DETAILED ACTION
This Office Action is taken in response to applicant’s filling of the application on 06/26/2019.
Claims 17-28 are currently pending for consideration. Claims 1-16 have been cancelled on a preliminary amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/27/2019 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 and 15 of co-pending Application No. 15953349. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are the method claims of the system and computer readable medium claims of co-pending Application No. 15953349.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101782976B as provided on the IDS (hereinafter Nanjing) in view of McNair et al (US 20150193583)

In regards to claim 17 Nanjing teaches a method implemented in a computer system for determining an outcome for text from machine learning algorithms, comprising: performing natural language processing of text to determine features in the text and their relationships; classifying, with a classifier, the text based on the relationships and features of the text to determine a goal type of a plurality of goal types; inputting the determined features and relationships from the text into a plurality of different machine learning algorithms to generate outcomes for the text (see para 35-36, 68-69, 163, 169: teaches providing natural language processing, determining an algorithm to use and the use of decision tree algorithm and Bayesian algorithm which classifies and determines relationships); 

McNair teaches for each of the machine learning algorithms, determining performance measurements resulting from the machine learning algorithms; determining at least one machine learning algorithm of the machine learning algorithms having performance measurements that are highly correlated to the determined goal type; and determining an outcome from at least one of the outcomes of the determined at least one machine learning algorithm ( see para 88 “For example, in some embodiments, using inference engine(s), solver agent(s), algorithm(s), rule(s), or plan(s) 2010 ("solver agent(s) 2010") which include traditional rules-driven decision components and machine learning algorithms or agents, the healthcare agents 2035 determine outcomes 2050 to facilitate decision support such as enabling a caregiver to identify, predict, attribute, measure, or act”, On para 110 teaches that a condition program includes one or more algorithms and rules for determining a value for decision support event, see Fig. 7A which shows that based on patient data determines the path for algorithms for patient; On para 138 de-identified patient data and population health database information is used as learned knowledge from similar patients in the described invention of providing recommendations/clinical decision support values, see Fig. 3B published data is used for algorithms/rules/solvers, additionally. On Para 163/170 algorithm/assessment determined for patient including order of questions to be provided where the set of questions/algorithms are determined based on health records for a population of patients to determine clinical decision support event).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of McNair to modify Nanjing, in order to .  

Claims  (18, 19) is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanjing and McNair as applied to claims above in view of Dirac et al. (US 20150379428) and in view of Chowdhury et al. (US 20160104075)

In regards to claims 18, Nanjing doesn’t teach wherein the plurality of goal types include at least multiple of accuracy, precision, recall and execution time.
Dirac teaches wherein the plurality of goal types include at least multiple of accuracy, precision, recall and execution time (see para 238: machine learning service using different metrics which include accuracy, precision, recall and execution time).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dirac to use quality metrics to modify Nanjing, since these metric are quality metrics used with machine learning and it would have improve how the answers are provided to the user. 
Nanjing doesn’t specifically teach wherein the determined at least one machine learning algorithm comprises the at least one machine learning algorithm having performance measurements most highly correlated to the goal type.  
Chowdhury teaches wherein the determined at least one machine learning algorithm comprises the at least one machine learning algorithm having performance measurements most highly correlated to the goal type (see para 2, 6, 18, 25, 37; measuring scores and using values to identify possible answers).


In regards to claims 19, Nanjing doesn’t teach wherein the determining the goal type comprises scoring each of the goal types by performing natural language processing of the text to determine features in the text, wherein the determined goal type comprises the goal type having a highest score of the goal types.  
Chowdhury teaches wherein the determining the goal type comprises scoring each of the goal types by performing natural language processing of the text to determine features in the text, wherein the determined goal type comprises the goal type having a highest score of the goal types (see para 2, using highest scores on answers to questions by doing natural language processing).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chowdhury to modify Nanjing, since it would have improve the accuracy of the answers are provided to the user by proper understanding of the questions by use of the natural language process.

Claims 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanjing and McNair as applied to claims above in view of Ghani et al. (US 20120179633)

In regards to claim 21, Nanjing doesn’t specifically teach in response to determining the goal type, processing the determined features in the text to determine features unrelated to the determined 
Ghani teaches  in response to determining the goal type, processing the determined features in the text to determine features unrelated to the determined goal type; and  Page 3 of 7Prelim. Amdt. dated June 26, 2019Serial No. Unknown Docket No. P201702181US02Firm No. 0054.0153C1 removing the determined features in the text unrelated to the goal type, wherein the inputting the determined features comprises inputting the determined features not removed from the text (see at least para 32, 41; teaches processing text to removed unrelated content).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ghani to modify Nanjing, since it would have improve the accuracy of the answers are provided to the user by providing only the most relevant text (see para 41).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanjing and McNair as applied to claims above in view of Brennan et al. (US 20180075368).

In regards to claim 22, Nanjing doesn’t teach wherein the text comprises a question and wherein the outcomes comprise answers to the question.
Brennan teaches wherein the text comprises a question and wherein the outcomes comprise answers to the question (see para 1, 44, 53: using machine learning algorithm to answer user questions).
.

Claim 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanjing and McNair as applied to claims above in view of Adams et al. (US 9,002,867)

In regards to claim 28, Nanjing doesn’t specifically teach wherein the operations further comprise: combining outcomes from a plurality of machine learning algorithms producing results satisfying the determined goal type, and selecting from the combined outcomes using at least one of scoring the results, majority voting or boosting.
Adam teaches wherein the operations further comprise: combining outcomes from a plurality of machine learning algorithms producing results satisfying the determined goal type, and selecting from the combined outcomes using at least one of scoring the results, majority voting or boosting (see col 10 lines 17-36: teaches selection of results based on combined outcome scores and selecting based on meeting a threshold).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Adams to modify Nanjing, since it would have provided means to select the best result by making sure it meets an indicated accepted threshold.





Allowable Subject Matter
Claims 20, 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in
the references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested from the applicant in preparing responses, to fully consider the references
in entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to
indicate the portion(s) of the specification which dictate(s) the structure relied on for proper
interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also
specifically point out the support for any amendments made to the disclosure. See MPEP §
2163.06. An amendment which does not comply with the provisions of 37 CPR 1.12l(b), (c),
(d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37
C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements
such as "Applicants believe no new matter has been introduced" may be deemed insufficient.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144